Citation Nr: 0005317	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-18 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for arteriosclerotic heart 
disease with essential hypertension, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to May 
1966.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in New Orleans, Louisiana.


REMAND

Review of the evidence of record shows that as part of a VA 
Form 9, Appeal to Board of Veterans' Appeals, received by the 
RO in March 1996, the veteran indicated his desire to have a 
hearing before a member of the Board at the RO.  He was 
informed by letter of March 1997 that Board hearings were 
scheduled to be held at the RO in April 1997 but that his 
case was not scheduled to be heard at that time.  

A VA Form 21-4138, Statement in Support of Claim, received by 
the RO in December 1997, shows that the veteran requested a 
hearing before a member of the Board in Washington, D.C.  A 
January 2000 letter from the RO to the veteran informed him 
of his hearing date in March 2000 before a member of Board to 
be conducted in Washington, D.C.  The hearing was canceled.  
In February 2000, the veteran requested a videoconference 
hearing. 

Accordingly, and in order to ensure the veteran's right of 
due process, the case is REMANDED to the RO for the following 
development:

The RO should take the appropriate to 
schedule the veteran for a 
videoconference hearing to be held at the 
RO before a member of the Board.  See 
38 C.F.R. § 20.704 (1999).

Thereafter, the case should case should then be returned to 
the Board for appellate consideration, if otherwise in order.  
The Board intimates no opinion as to the ultimate outcome of 
the case.  The veteran need take no action until notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


